Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed May 29, 2019.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed October 16, 2019 has been considered.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Western (Reg. No. 68,095) on June 2, 2021.

7.	The application has been amended as follows:
1. (Currently Amended)  A method comprising: 

replacing, by the device, similar feature vectors in the set of positive and negative feature vectors with a single feature vector, to form a reduced set of feature vectors; 
applying, by the device, differential privacy to the reduced set of feature vectors; and 
sending, by the device, a digest to a cloud service, 
wherein the digest comprises the device classification rule, the device type label, and the reduced set of feature vectors to which differential privacy was applied, and 
wherein the cloud service uses the digest to train a machine learning-based device classifier.

10. (Currently Amended)  An apparatus, comprising:  
2one or more network interfaces to communicate with one or more networks;  
3a processor coupled to the network interfaces and configured to execute one or 4more processes; and 
5a memory configured to store a process executable by the processor, the process 6when executed configured to: 
7obtain data indicative of a device classification rule, a device type label 8associated with the rule, and a set of positive and negative feature vectors used to 9create the rule; 
10replace similar feature vectors in the set of positive and negative feature 11vectors with a single feature vector, to form a reduced set of feature vectors; 
12apply differential privacy to the reduced set of feature vectors; and 
13send a digest to a cloud service, 

wherein the cloud service uses the digest to 16train a machine learning-based device classifier.

19. (Currently Amended)  A tangible, non-transitory, computer-readable medium storing program instructions 6that cause a device to execute a process comprising: 
7obtaining, by a device in a network, data indicative of a device classification rule, 8a device type label associated with the rule, and a set of positive and negative feature 9vectors used to create the rule; 
10replacing, by the device, similar feature vectors in the set of positive and negative 11feature vectors with a single feature vector, to form a reduced set of feature vectors; 
12applying, by the device, differential privacy to the reduced set of feature vectors; 13and 
14sending, by the device, a digest to a cloud service, 
wherein the digest comprises 15the device classification rule, the device type label, and the reduced set of feature vectors 16to which differential privacy was applied, and 
wherein the cloud service uses the digest to train 17a machine learning-based device classifier.


Allowable Subject Matter
8.	Claims 1-20 are allowable over prior art of record in light of the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 

Although Boehler et al. (US 2018/0173894) teaches applying “differential privacy” (see Boehler, ]0041]: “the relaxed differential privacy procedure 220 can perform "sanitation" of the original data set D to generate perturbed data points based upon a Laplace mechanism and/or can be tailored for data sets containing outliers”; [0045]: “Differential privacy can be a strong privacy guarantee due to its assumptions that a malicious actor has complete knowledge about the data set except for a single record and still covers all possible data sets with a defined privacy guarantee”), and further suggests replacing vectors “to form a reduced set of feature vectors” (see Boehler, Fig.3A & 3B; and [0039]: “the analyst server 230 may determine and/or provide a set of reduced indices for the correction server 240 to analyze, based upon the outlier parameters provided by the correction server 240”), and even still teaches “cloud service uses the digest to train a machine learning-based device identifier” (see Boehler, [0095]: “the data maintained by a cloud service provide can potentially be used as training data for machine learning”), neither Boehler nor any prior art of record, alone or in combination fails to explicitly teaches, discloses, or suggests that the data obtained is “indicative of a device classification rule, a device type label associated with the rule” and that the feature vectors are “used to create the rule”.  

For at least these reasons above, claims 1-20 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
June 2, 2021